Citation Nr: 0903663	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-22 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from June 1965 to June 1968 
and from October 1974 to June 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Nashville, Tennessee, which, in pertinent part, denied the 
above claim.


FINDING OF FACT

Hypertension is not manifested as a result of the veteran's 
period of active service, is not the result of a service-
connected disease or injury, and was not manifested to a 
compensable degree within any applicable presumptive period.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in July 2004, November 2004, and October 
2005, the veteran was notified of the evidence not of record 
that was necessary to substantiate his claim.  He was told 
what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

With respect to the Dingess requirements in the present 
appeal, the requisite notice was sent to the veteran by 
letter which accompanied the Supplemental Statement of the 
Case which was mailed to the veteran in October 2008.  
Nevertheless, because the service connection claim is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the veteran under the holding in Dingess, 
supra.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's relevant service, VA and 
private medical treatment records have been obtained.  The 
veteran has been provided with VA examinations.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  In sum, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandate of the 
VCAA.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).  

Service connection for cardiovascular renal disease, to 
include hypertension, may also be established based on a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2008).

A review of the veteran's service treatment records reveals 
that there is no diagnosis of hypertension made during either 
of his periods of active service.  Reports of medical 
examination dated in May 1962, June 1965, September 1974, 
September 1977, and May 1978, each show that upon clinical 
evaluation his heart and vascular system were normal.  The 
associated reports of medical history of the same dates each 
show that the veteran indicated he had never had high or low 
blood pressure.  The records do not show that blood pressure 
readings ever exceeded the recognized threshold for high 
blood pressure of 140/90.

Subsequent to service, VA outpatient treatment records dated 
from January 2004 to August 2006 show that the veteran was 
treated intermittently for symptoms associated with 
hypertension.

A VA hypertension examination report dated in October 2004 
shows that the veteran's entire claims file was reviewed in 
conjunction with conducting the examination of the veteran.  
The examiner indicated that the veteran was first diagnosed 
with hypertension in January 2004, and that he was first 
diagnosed with diabetes mellitus in June 2004.  The veteran 
denied any complications or sequelae from the diabetes.  He 
was said to be taking three medications for his high blood 
pressure.  The assessment was diabetes mellitus, under good 
control based on the veteran's report of blood glucose levels 
and recent hemoglobin findings; and hypertension.  The 
examiner added that although the veteran was taking three 
different medications for his hypertension, they were all low 
dose.  His blood pressure was elevated during the examination 
at 170's to 180's systolic.  The examiner opined that he did 
not feel the diabetes was the causal factor in the 
hypertension.  The examiner explained that the veteran had 
essential hypertension which was unrelated to the diabetes.  
He added that the veteran had not visited a doctor in 10 to 
12 years, and that his diabetes and hypertension were likely 
present and untreated for many years.  Currently, his 
diabetes was under good control, but his high blood pressure 
was not well controlled.

In a Statement In Support Of Claim (VA Form 21-4138) dated in 
October 2005, the veteran indicated that he had never had 
hypertension until being diagnosed with diabetes.  He added 
that his hypertension had worsened because of his diabetes.

In an Informal Hearing Presentation dated in January 2009, 
the veteran's representative asserted that the October 2004 
VA examination report was inadequate because, in part, it did 
not consider possible diabetic complications of the veteran 
in addressing whether the hypertension was etiologically 
related to the diabetes.

Initially, the Board finds that the preponderance of the 
evidence has failed to demonstrate that the veteran was ever 
diagnosed with hypertension during his periods of active 
service.  The veteran's respective separation examination 
reports are highly probative as to the veteran's condition at 
the time of his release from active duty, as they were 
generated with the specific purpose of ascertaining the 
veteran's then-physical condition, as opposed to his current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  These reports are 
entirely negative for any symptoms associated with 
hypertension and weigh heavily against the claim.  The weight 
of the service treatment records, including the separation 
examinations, is greater than subsequent treatment records 
based on a history as provided by the veteran.  There is also 
no evidence of the manifestation of high blood pressure to a 
compensable degree within one year following separation from 
service.

The VA examiner in October 2004 indicated that the veteran 
was first diagnosed with hypertension in January 2004.  This 
was more than 26 years following the veteran's separation 
from his second period of active service.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000). 

Although the veteran currently has a diagnosis of 
hypertension which is being somewhat controlled by 
medication, there is no evidence of a chronic disability 
during his period of active service, continuity of 
symptomatology after such period of active service, or 
medical evidence associating a current diagnosis to service.  
See Hickson, 12 Vet. App. at 253.

Additionally, the competent medical evidence of record has 
not shown that the veteran currently has hypertension which 
is etiologically or causally associated with any service-
connected disability, to include the service-connected 
diabetes mellitus.  In this regard, the Board finds probative 
the October 2004 opinion of the VA examiner, which states 
opines that the veteran's service-connected diabetes was not  
the causal factor in the hypertension because the veteran had 
essential hypertension, which was unrelated to the diabetes.  
This opinion is considered probative as it was definitive, 
based upon a complete review of the veteran's entire claims 
file, and supported by detailed rationale.  Accordingly, the 
opinion is found to carry significant weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  

The Board has considered the assertion of the veteran's 
representative in the January 2008 Informal Hearing 
Presentation suggesting that the October 2004 VA examination 
report was inadequate because it did not consider possible 
diabetic complications of the veteran in addressing whether 
the hypertension was etiologically related to the diabetes.  
However, the Board finds that during that examination, the 
veteran, himself, denied any complications or sequelae from 
the diabetes.  As noted above, the veteran's entire claims 
file was reviewed and considered by the examiner in 
conjunction with formulating his opinion.  Moreover, the 
veteran has not provided any competent medical evidence to 
rebut the opinion against the claim or otherwise diminish its 
probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995).

The Board recognizes that the veteran had not visited a 
doctor in 10 to 12 years when first diagnosed with 
hypertension and diabetes mellitus, and both disorders were 
likely present and untreated for many years.  However, given 
the medical evidence against the claim, for the Board to 
conclude that the veteran's hypertension was caused by or 
aggravated by the service-connected diabetes would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2008); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Therefore, entitlement to service 
connection on a secondary basis as proximately due to or the 
result of a service-connected disability is not warranted.  
See 38 C.F.R. § 3.310(a) (2008); Allen, 7 Vet. App. at 439. 

The Board has considered the assertions and arguments of the 
veteran and his representative in support of his claim that 
he has hypertension that is manifested as a result of his 
service-connected diabetes mellitus.  While the veteran is 
certainly competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hypertension.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53. 


ORDER

Service connection for hypertension, to include as secondary 
to the service-connected diabetes mellitus, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


